[gccnutronicsfourthamendm001.jpg]
DocuSign Envelope ID: 52C2FA99-DC5E-428D-9D35-D6F15C18546B EXHIBIT 10.3 FOURTH
AMENDMENT TO LEASE THIS FOURTH AMENDMENT TO LEASE (“Amendment”), dated effective
as of____________________11/3/2020 , is entered into by and between GCC LONGMONT
HOLDINGS, LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”), and
NUTRONICS, INC., a Nevada corporation (“Tenant”). WITNESSETH: WHEREAS,
Landlord’s predecessor in interest and Tenant entered into that certain Lease
dated July 3, 2014 (“Original Lease”), as amended by that certain First
Amendment to Lease dated August 4, 2016 (“First Amendment”), that certain Second
Amendment to Lease dated November 2, 2016 (“Second Amendment”), that certain
Expansion Date Acknowledgement and Agreement dated May 3, 2017
(“Acknowledgement”), and that certain Third Amendment to Lease dated July 1,
2020 (“Third Amendment”; the Original Lease as amended by the First Amendment,
the Second Amendment, the Acknowledgement and the Third Amendment, the “Lease”),
pertaining to those certain premises consisting of approximately 37,935 rentable
square feet of space (the “Existing Premises”), which consists of 16,792
rentable square feet of space (“1851 Premises”) in the building having an
address of 1851 Lefthand Circle, Longmont, Colorado (the “1851 Building”), and
21,143 rentable square feet of space (“Expansion Premises”) in the building
having an address of 1841 Lefthand Circle, Longmont, Colorado (the “1841
Building”). Terms not otherwise defined herein shall have their respective
meanings set forth in the Lease. WHEREAS, the parties desire to further expand
the Existing Premises with additional space in the 1841 Building, and extend the
Term of the Lease for the Premises, as provided herein; WHEREAS, the obligations
of Tenant under the Lease are guaranteed by nLIGHT, Inc., a Delaware corporation
(“Guarantor”) pursuant to that certain Guaranty executed concurrently with the
Third Amendment (“Guaranty”) WHEREAS, the parties desire to amend the Lease to
reflect the expansion of the Existing Premises, extension of the Term, and
otherwise the amendment of the Lease in the manner and form hereinafter set
forth. NOW, THEREFORE, for good and valuable consideration, Landlord and Tenant
hereby agree as follows: 1. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord, in addition to the Existing Premises, space in the 1841
Building consisting of approximately 8,457 rentable square feet (the “Second
Expansion Premises”), as shown on Exhibit A hereto and made a part hereof by
reference, on all of the terms of the Lease as herein amended on the following
basis: A. Tenant’s right to occupy the Second Expansion Premises and its
obligations under the Lease with respect to the Second Expansion Premises,
including but not limited to Tenant’s obligations to pay Rent and other charges
payable pursuant to the Lease, shall commence on November 1, 2020 (the “Second
Expansion Date”). The Lease, as it pertains to both the Existing Premises and
the Second Expansion Premises, shall terminate on the last day of the 90th whole
calendar month after the Expansion Date (as defined in the Third Amendment) for
the Expansion Premises. As of the Second Expansion Date, references to Premises
in the Lease shall include the Second Expansion Premises, Tenant’s occupancy of
the Second Expansion Premises shall be subject to all terms of the Lease as
herein specifically amended, and the Premises described in the Lease shall
consist of the Existing Premises and the Second Expansion Premises for a total
of approximately 46,392 rentable square feet of space. 790433 1



--------------------------------------------------------------------------------



 
[gccnutronicsfourthamendm002.jpg]
DocuSign Envelope ID: 52C2FA99-DC5E-428D-9D35-D6F15C18546B B. Except as
expressly set forth herein, Landlord has no obligation to make or pay for
improvements or alterations to the Existing Premises or the Second Expansion
Premises, and Tenant accepts the Existing Premises and the Second Expansion
Premises in their current “as is” condition as of the date of this Amendment. At
the request of Landlord, the parties will evidence the Expansion Date, Second
Expansion Date, and such other matters set forth therein in an agreement
substantially in the form of Exhibit B attached hereto, which agreement will
contain a revised Base Rent schedule for the Premises and shall replace Exhibit
B to the Third Amendment. C. Landlord shall reimburse Tenant for the cost of
improvements to be made by Tenant to the Second Expansion Premises (the “Second
Expansion Improvements”) up to a maximum amount of $253,710.00 (or $30.00 per
square foot of rentable space in the Second Expansion Premises) (the “Second
Expansion Allowance”). The Second Expansion Allowance shall be used to pay for
expenditures related to the Second Expansion Improvements including but not
limited to costs of all labor, materials, permits, fees, contractors and
subcontractors’ charges, and, pursuant to Section 10 of the Lease, payment of
Landlord’s supervisory fee in an amount equal to $95.00 per hour or, if the
Second Expansion Improvements are not constructed by Landlord’s employees, 3% of
project costs of the Improvements, plus any out of pocket engineering and
architectural review costs. All costs of the Second Expansion Improvements in
excess of the Allowance shall be at Tenant’s expense. Tenant is responsible for
and shall pay all costs and expenses of the Second Expansion Improvements that
are not allowable as expenditures from the Second Expansion Allowance as such
amounts become due and payable. Promptly following completion of the Second
Expansion Improvements, Tenant will deliver to Landlord a request for payment of
the Second Expansion Allowance, accompanied by all of the following in form and
substance reasonably satisfactory to Landlord: (a) a copy of the contract with
Tenant’s general contractor which includes a plan or scope of work to be
performed; (b) duly executed unconditional lien waivers and such other
affidavits, certificates, information, and data as may be reasonably requested
by Landlord from all general contractors, subcontractors and materialmen
performing work on the Premises; (c) an itemized computation of the actual total
costs incurred by Tenant (“Actual Costs”) and paid invoices evidencing payment
of the Actual Costs; (d) final as-built plans and specifications for the Second
Expansion Improvements; and (e) such other information and documentation as
Landlord or Landlord’s lender may reasonably request to evidence the proper,
lien-free completion of the Second Expansion Improvements. Unless Landlord
reasonably disputes in writing Tenant’s assertion that the Second Expansion
Improvements have been completed in accordance with the provisions of the Lease
as herein amended, within 30 days after Landlord’s receipt, review and
reasonable approval of all of the foregoing, Landlord will pay to Tenant the
amount of the Actual Costs of the Second Expansion Improvements, up to the
maximum amount of the Second Expansion Allowance. In no event will Landlord have
any obligation to reimburse Tenant for any costs of the Second Expansion
Improvements in excess of the Second Expansion Allowance. Unless otherwise
agreed by Landlord and Tenant in writing, if any portion of the Second Expansion
Allowance has not been requested by Tenant on or before the date that is 24 full
calendar months from the date of this Amendment, such amount will be forfeited
by Tenant to Landlord. The Second Expansion Improvements shall be performed as
alterations in accordance with the terms and conditions of the Lease, including
without limitation Section 10 of the Lease. In addition to the Second Expansion
Allowance, if requested in writing by Tenant, Landlord shall pay the cost of the
initial space plan for the Second Expansion Improvements and shall pay for one
revision to the space plan. Notwithstanding anything contained herein to the
contrary, in addition to the Allowance as provided in the Third Amendment,
Tenant may use all or any portion of the Second Expansion Allowance toward the
costs of the Improvements being made to the Expansion Premises and/or to the
Existing Premises. D. In addition to Tenant’s parking rights for the Existing
Premises and the Expansion Premises, Tenant shall have the right to use 27
additional parking spaces in the parking areas for the 1841 Building, based on a
parking ratio of 3.21 spaces/1,000 rentable square feet leased. Tenant’s use of
the parking areas shall be subject to and in accordance with the provisions of
the Lease, as herein amended. 790433 2



--------------------------------------------------------------------------------



 
[gccnutronicsfourthamendm003.jpg]
DocuSign Envelope ID: 52C2FA99-DC5E-428D-9D35-D6F15C18546B E. Tenant
acknowledges that the Second Expansion Premises is currently occupied by another
tenant (“Existing Tenant”). Therefore, the effectiveness of this Amendment is
conditioned upon Landlord entering into a lease amendment with Existing Tenant
pursuant to which Existing Tenant agrees to vacate and surrender the Second
Expansion Premises to Landlord. Landlord shall not be liable for any delay in
delivery of the Second Expansion Premises to Tenant due to Existing Tenant’s
delay in vacating and surrendering the Second Expansion Premises, and Tenant’s
sole remedy for such delay shall be the delay of the Second Expansion Date until
the Existing Tenant has vacated and surrendered the Expansion Premises to
Landlord. 2. Commencing on the Second Expansion Date, in addition to Base Rent
for the Existing Premises, Tenant shall pay Base Rent for the Second Expansion
Premises in the manner provided in the Lease in accordance with the following
schedule: Period Annual PSF Monthly Base Rent* Second Expansion Date through
Month 12 after $12.00 $8,457.00 Expansion Date Month 13 through Month 24 $12.50
$8,809.38 Month 25 through Month 36 $13.00 $9,161.75 Month 37 through Month 48
$13.50 $9,514.13 Month 49 through Month 60 $14.00 $9,866.50 Month 61 through
Month 72 $14.50 $10,218.88 Month 73 through Month 90 $15.00 $10,571.25
*Notwithstanding anything to the contrary, Tenant may abate the payment of Base
Rent (but not any other charges payable by Tenant pursuant to the Lease) for the
first 3 months following the Second Expansion Date (the “Second Abated Rent
Period”). Rents payable hereunder are allocable to, and will be accrued by the
parties during, their fiscal periods in which the same is actually paid. No
portion of the Rent paid by Tenant during periods after the expiration of the
Second Abated Rent Period will be allocated to such Second Abated Rent Period,
nor is such Rent intended to be allocable to the Second Abated Rent Period. If
at any time during the Term, an event of default by Tenant occurs, Tenant owes
Landlord, in addition to all other amounts, the unamortized portion of the Rent
abated hereunder, such amortization to be on a straight-line basis over the
period commencing on the Second Expansion Date and continuing through the New
Expiration Date. Tenant has no obligation to pay the abated amounts if no event
of default by Tenant occurs prior to the expiration of the Term. 3. In addition
to Base Rent for the Premises, Tenant shall be obligated to pay all other
charges payable by Tenant for the Premises (inclusive of the Existing Premises
and the Second Expansion Premises), including without limitation utilities and
Tenant’s Share of all Operating Costs, Taxes, insurance, and other sums payable
by Tenant in accordance with the Lease for both the 1851 Building and the 1841
Building; provided, Tenant’s Share for the 1841 Building shall be adjusted as of
the Expansion Date and the Second Expansion Date based on the rentable square
footage in the 1841 Building. 4. The Expansion Space Allowance (as defined in
the Third Amendment) is hereby amended to be $634,290.00 which consists of
$30.00 per square foot of rentable space in the Expansion Premises. The Existing
Premises Allowance (as defined in the Third Amendment) is hereby amended to be
$142,732.00 which is $8.50 per square foot of rentable space in the Existing
Premises. 5. Section 3 of the Third Amendment is hereby deleted in its entirety
and replaced with the following in lieu thereof: 790433 3



--------------------------------------------------------------------------------



 
[gccnutronicsfourthamendm004.jpg]
DocuSign Envelope ID: 52C2FA99-DC5E-428D-9D35-D6F15C18546B Until the Expansion
Date, Tenant shall continue to pay Base Rent for the Existing Premises pursuant
to the terms of the Lease. Commencing on the Expansion Date, Tenant shall pay
Base Rent for the Existing Premises pursuant to the terms of the Lease and,
notwithstanding anything contained in the Lease to the contrary, in accordance
with the following schedule: Period Annual PSF Monthly Base Rent Expansion Date
through Month $12.00 $16,792.00 12 Month 13 through Month 24 $12.50 $17,491.67
Month 25 through Month 36 $13.00 $18,191.33 Month 37 through Month 48 $13.50
$18,891.00 Month 49 through Month 60 $14.00 $19,590.67 Month 61 through Month 72
$14.50 $20,290.33 Month 73 through Month 90 $15.00 $20,990.00 In consideration
for the increase in Base Rent applicable to the Existing Premises, in addition
to the Allowance, Landlord provide Tenant with an additional allowance in the
amount of $79,720.02 (the “Additional Allowance”), which may be used for
Improvements and is payable by Landlord in the same manner as the Allowance (as
defined in the Third Amendment); provided, however, any amount not used by
Tenant for the cost of Improvements may, upon Tenant’s written notice to
Landlord, be applied as a credit toward Base Rent payments first coming due
after Tenant’s notice. The Additional Allowance is based on the actual number of
months of increased Base Rent for the Existing Premises, and if the Expansion
Date (as defined in the Third Amendment) does not occur on or before February 1,
2021, then the Additional Allowance is subject to proportionate reduction.
Unless otherwise agreed by Landlord and Tenant in writing, if any portion of the
Allowance has not been requested by Tenant on or before July 1, 2022, such
amount will be forfeited by Tenant to Landlord. 6. Section 4 of the Third
Amendment is hereby deleted in its entirety and replaced with the following in
lieu thereof: Commencing on the Expansion Date, in addition to Base Rent for the
Existing Premises and the Second Expansion Premises, Tenant shall pay Base Rent
for the Expansion Premises pursuant to the terms of the Lease, in accordance
with the following schedule: Period Annual PSF Monthly Base Rent* Expansion Date
through Month 12 $12.00 $21,143.00 Month 13 through Month 24 $12.50 $22,023.96
Month 25 through Month 36 $13.00 $22,904.92 Month 37 through Month 48 $13.50
$23,785.88 Month 49 through Month 60 $14.00 $24,666.83 Month 61 through Month 72
$14.50 $25,547.79 Month 73 through Month 90 $15.00 $26,428.75 *Notwithstanding
anything to the contrary, Tenant may abate the payment of Base Rent (but not any
other charges payable by Tenant pursuant to the Lease) for the first 6 months
following the Expansion Date (as defined in the Third Amendment) (the “First
Abated Rent Period”). Rents payable hereunder are allocable to, and will be
accrued by the parties 790433 4



--------------------------------------------------------------------------------



 
[gccnutronicsfourthamendm005.jpg]
DocuSign Envelope ID: 52C2FA99-DC5E-428D-9D35-D6F15C18546B during, their fiscal
periods in which the same is actually paid. No portion of the Rent paid by
Tenant during periods after the expiration of the First Abated Rent Period will
be allocated to such First Abated Rent Period, nor is such Rent intended to be
allocable to the First Abated Rent Period. If at any time during the Term, an
event of default by Tenant occurs, Tenant owes Landlord, in addition to all
other amounts, the unamortized portion of the Rent abated hereunder, such
amortization to be on a straight-line basis over the period commencing on the
Expansion Date (as defined in the Third Amendment) and continuing through the
New Expiration Date. Tenant has no obligation to pay the abated amounts if no
event of default by Tenant occurs prior to the expiration of the Term. 7. Upon
execution of this Amendment, Tenant shall deposit with Landlord an additional
amount equal to $17,020.10 to be added to the existing Security Deposit being
held by Landlord in the amount of $62,232.90. Thereafter, Landlord shall hold
the Security Deposit in the amount of $79,253.00 for the duration of the Term as
it may be extended. 8. The last two (2) sentences of Section 2 of the Third
Amendment are hereby deleted in their entirety. 9. This Amendment shall not
affect the Option to extend the Term of the Lease granted to Tenant in paragraph
1 of the Addendum, as amended by the Third Amendment. 10. Tenant hereby
represents and warrants to Landlord that it has not engaged any broker in
connection with the negotiation and/or execution of this Amendment other than
JLL (“Tenant’s Broker”), who has acted as Tenant’s agent. Tenant has no
knowledge of any broker’s involvement in this transaction, other than Sentinel
Management, Inc. (“Landlord’s Broker”), who has acted as Landlord’s agent.
Landlord shall pay those commissions regarding this Amendment owed to Tenant’s
Broker and/or Landlord’s Broker pursuant to a separate agreement. Tenant will
indemnify Landlord against any claim or expense (including, without limitation,
attorneys’ fees) paid or incurred by Landlord as a result of any claim for
commissions or fees by any broker, finder, or agent, whether or not meritorious,
employed by Tenant or claiming by, through or under Tenant other than Tenant’s
Broker. Landlord will indemnify Tenant against any claim or expense (including,
without limitation, attorneys’ fees) paid or incurred by Tenant as a result of
any claim for commissions or fees by any broker, finder, or agent, whether or
not meritorious, employed by Landlord or claiming by, through or under Landlord.
11. If there is any conflict between the terms of this Amendment and the terms
of the Lease, the terms of this Amendment govern. The Lease as hereby amended is
in full force and effect, is hereby ratified and affirmed by the parties, and is
binding upon the parties in accordance with its terms. 12. Time is of the
essence herein. 790433 5



--------------------------------------------------------------------------------



 
[gccnutronicsfourthamendm006.jpg]
DocuSign Envelope ID: 52C2FA99-DC5E-428D-9D35-D6F15C18546B IN WITNESS WHEREOF,
the parties have executed this Amendment as of the day and year below and it is
effective as of the date first above written. NUTRONICS, INC., a Nevada
corporation GCC LONGMONT HOLDINGS, LIMITED PARTNERSHIP, a Delaware limited
partnership By: By: GCC Longmont Holdings GP, Inc., Name: Jeff Barchers a
Delaware corporation, its General Partner Title: VP/CTO 10/28/2020 By: Date of
Signature: _________________ Name: Dave Kristen Title: Managing Partner “Tenant”
11/3/2020 Date of Signature: _________________ “Landlord” GUARANTOR
ACKNOWLEDGEMENT AND CONTINUED GUARANTY By signature below, Guarantor
acknowledges and approves the modifications of the Lease as set forth herein and
agrees that its obligations under the Guaranty, including, but not limited to,
Guarantor’s obligation to remain jointly and severally primarily and directly
liable for Tenant’s payment obligations under the Lease, shall remain in full
force and effect as to obligations arising under the Lease, as amended pursuant
to this Amendment, through the term of the Lease, as same may be extended.
GUARANTOR: nLIGHT, Inc., a Delaware corporation By: Name: Ran Bareket Title:
Chief Financial Officer 790433 6



--------------------------------------------------------------------------------



 
[gccnutronicsfourthamendm007.jpg]
DocuSign Envelope ID: 52C2FA99-DC5E-428D-9D35-D6F15C18546B Exhibit A Second
Expansion Premises



--------------------------------------------------------------------------------



 
[gccnutronicsfourthamendm008.jpg]
DocuSign Envelope ID: 52C2FA99-DC5E-428D-9D35-D6F15C18546B Exhibit A-1 1841
Building LOT 1F, LONGS PEAK INDUSTRIAL PARK-MINOR SUBDIVISION “F”, THE PLAT OF
WHICH WAS RECORDED FEBRUARY 28, 1983 ON FILM 1241 AS RECEPTION NO. 535391 UNDER
PLAN FILE NO. P-13, F-3, #10, CITY OF LONGMONT, COUNTY OF BOULDER, STATE OF
COLORADO. 790433 8



--------------------------------------------------------------------------------



 
[gccnutronicsfourthamendm009.jpg]
DocuSign Envelope ID: 52C2FA99-DC5E-428D-9D35-D6F15C18546B Exhibit B Form of
Expansion Date Acknowledgement and Agreement Expansion Date Acknowledgment and
Agreement This Expansion Date Acknowledgment and Agreement (“Agreement”) is an
acknowledgment of the Expansion Date as defined in the Third Amendment to Lease
(“Amendment”) and intended to be a part of that certain Lease for premises
located at 1841 and 1851 Lefthand Circle, Longmont, Colorado, which Amendment
was effective on the ____ day of ___________, 2020, by GCC LONGMONT HOLDINGS,
LIMITED PARTNERSHIP, a Delaware limited partnership, as Landlord, and NUTRONICS,
INC., a Nevada corporation, as Tenant. Landlord and Tenant hereby agree that: 1.
Tenant acknowledges that both the 1851 Building, the 1841 Building and the
Premises (inclusive of the Existing Premises, the Expansion Premises and the
Second Expansion Premises) are satisfactory in all respects. 2. Tenant took
possession of the Expansion Premises on , _____. Tenant hereby agrees to pay
partial month’s Base Rent for the Expansion Premises in the amount of $_____
(___ days at $___ per diem). Tenant took possession of the Second Expansion
Premises on , _____. Tenant hereby agrees to pay partial month’s Base Rent for
the Second Expansion Premises in the amount of $_____ (___ days at $___ per
diem). 3. The Expansion Date of the Lease is hereby agreed to be the ____ day of
the month of ________, ________. The Second Expansion Date of the Lease is
hereby agreed to be the ____ day of the month of ________, ________. The New
Expiration Date is hereby agreed to be the last day of the month of ________,
20___. 4. Tenant shall pay Base Rent for the Premises pursuant to the terms of
the Lease and in accordance with the following schedule(s): Period Annual PSF
Monthly Base Rent __________, 20__ - __________, 20__ $______ $____________
__________, 20__ - __________, 20__ $______ $____________ __________, 20__ -
__________, 20__ $______ $____________ __________, 20__ - __________, 20__
$______ $____________ __________, 20__ - __________, 20__ $______ $____________
__________, 20__ - __________, 20__ $______ $____________ __________, 20__ -
__________, 20__ $______ $____________ All other terms and conditions of the
Lease are hereby ratified and acknowledged to be unchanged. 790433 9



--------------------------------------------------------------------------------



 
[gccnutronicsfourthamendm010.jpg]
DocuSign Envelope ID: 52C2FA99-DC5E-428D-9D35-D6F15C18546B Agreed and executed
this _______ day of , 2020. LANDLORD: GCC LONGMONT HOLDINGS, LIMITED
PARTNERSHIP, a Delaware limited partnership By: GCC Longmont Holdings GP, Inc.,
a Delaware corporation, its General Partner By
Title:_____________________________ TENANT: NUTRONICS, INC., a Nevada
corporation By Title 790433 10



--------------------------------------------------------------------------------



 